VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Friday, the 20th day of February,
2004.


Jeffrey Bourke Rice,                                      Appellant,

 against        Record No. 031823
                VSB Docket No. 02-052-0197

Virginia State Bar,                                       Appellee.

          Upon an appeal of right from an order
     entered by the Virginia State Bar Disciplinary Board.

     Upon consideration of the record, briefs, and argument by the

appellant, in proper person, and by counsel for the appellee, the

Court is of opinion there is error in the order appealed from.

        I.   Rule 1.3(a) of the Rules of Professional Conduct

     The record supports the finding of the Virginia State Bar

Disciplinary Board (“Disciplinary Board”) that Jeffery Bourke Rice

(“Rice”) violated Rule 1.3(a) of the Rules of Professional Conduct

(“[a] lawyer shall act with reasonable diligence and promptness in

representing a client.”)

     On February 8, 2001, Curtis Lee Thompson (“Thompson”) retained

Rice as counsel to represent him in seeking a sentence reduction in

the Circuit Court of Madison County.   Pursuant to Code § 19.2-303,

the sentence reduction was possible only so long as Thompson remained

in a local jail.   Thompson had been in jail for over a year and was

subject to being transferred to the custody of the state Department

of Corrections at any time, which would foreclose reconsideration of

his sentence.   Although Rice was aware of these circumstances and

could have taken action within a matter of a few days, he failed to

obtain the necessary documentation and to file a motion to reconsider
with the trial court until March 21, 2001.     Along with the motion,

Rice filed a praecipe requesting that the matter be placed on the

trial court’s April 11th motions’ day docket.     Thompson was

transferred to the custody of the Department of Corrections on March

22, 2001 and his motion to reconsider was denied when it was heard on

April 11th.

     Upon review of the facts presented, the Court is of the opinion

that there is no error in the Disciplinary Board’s finding that Rice

failed to exercise proper diligence as required by Rule 1.3(a).
           II.   Rule 8.1(c) of the Rules of Professional Conduct

     The Disciplinary Board’s determination that Rice violated Rule

8.1(c) of the Rules of Professional Conduct is not supported by the

Disciplinary Board’s findings of fact.

     Following the filing of a complaint against Rice by Thompson,

the Disciplinary Board sent Rice a copy of Thompson’s complaint.      On

May 8, 2002, Rice met with a Virginia State Bar investigator.       Rice

received written notices on August 21 and September 26, 2002 that his

appearance was required at a November 19, 2002 disciplinary committee

hearing.    On October 22, 2002, Rice was personally served with a

summons to appear at the November 19th hearing.     Despite three forms

of notice, Rice did not appear at the November 19th hearing,

apparently because he failed to note the date on his calendar.

     Rule 8.1(c) provides that a lawyer shall not “fail to respond to

a lawful demand for information from an admissions or disciplinary

authority.”      In argument before this Court, Rice suggested that Rule

8.1(c) is inapplicable to this case because a summons to appear at a

disciplinary hearing cannot be considered a demand for information.
                                  2
He asked the Court to hold that 8.1(c) cannot be used as a basis to

sanction a lawyer for failure to appear at a disciplinary hearing.

     The purpose of Rule 8.1 is to ensure a lawyer’s cooperation in

maintaining the integrity of the bar.    The rule does not define the

phrase “demand for information.”    We hold that a hearing before a

disciplinary committee may be a demand for information and an

integral part of an investigation of misconduct.    A hearing provides

the first opportunity for the Bar, in the course of its

investigation, to obtain testimony under oath from the respondent and

others.   A summons to appear at a hearing, if it is found that a

purpose of the hearing is to gather sworn testimony from the

respondent, may be considered a demand for information.
     While Rule 8.1(c) may be violated by failure to appear at a

hearing before a disciplinary committee or Board, in this case, the

Disciplinary Board’s findings of fact do not support its conclusion

that Rice violated the rule.     While the Disciplinary Board found that

Rice failed to appear, it made no finding that the committee was

unable to gather information from Rice as a result of Rice’s failure

to appear.   Therefore, the Disciplinary Board’s determination that

the Bar proved a violation of Rule 8.1(c) by clear and convincing

evidence is unsubstantiated.     This charge is dismissed.

                          III.    The Sanction

     In its order, the Disciplinary Board suspended Rice’s license to

practice law for one year.   The sanction was based on Rice’s

violation of Rule 1.3(a) and Rule 8.1(c).    Because we have dismissed

the Board’s finding that Rice violated Rule 8.1(c), we will remand

the matter to the Disciplinary Board to reconsider the sanction to
                                  3
determine whether the one-year suspension is merited for Rice’s

violation of Rule 1.3(a) alone.

     Accordingly, the order of the Disciplinary Board, dated May 5,

2003, is affirmed in part, reversed in part, and remanded for

reconsideration of the sanction for Rice’s violation of Rule 1.3(a).




                                  4
     This order shall be certified to the Virginia State Bar

Disciplinary Board and shall be published in the Virginia Reports.

                              A Copy,

                                   Teste:



                                        Patricia H. Krueger, Clerk




____________________

JUSTICE KOONTZ, JUSTICE LEMONS, and SENIOR JUSTICE COMPTON, dissent
from Sections II and III.




                                  5